DARGAN, C. J.
1. A judgment nisi, like a judgment final, must be for a sum certain. Dickerson v. Walker, 1 Ala. 48. But we entertain no doubt that the judgment nisi in the present case is sufficiently certain; it is for sixty-three dollars, the debt, and twenty-six dollars and seventy-six cents damages, with interest from the second day of October, 1848. Without resort to any extraneous fact, we can ascertain the precise amount of this recovery. It is therefore certain; for id cerium est quod cerium reddi jqotest.
*5582. It is again insisted, that the final judgment varies from the judgment nisi, and therefore is erroneous. The judgment nisi, as has been stated, is for sixty-three dollars debt, twenty-six dollars and seventy-six cents damages, with interest on these two sums from the second of October, 1848, up to the time the conditional judgment was rendered; whilst the final judgment is for sixty-three dollars, the debt, and thirty-two dollars and two cents, being the damages with the interest included. The final judgment is for a little more than the judgment nisi. The amount of interest that had accrued on the judgment against Galloway at the time the judgment nisi was rendered, was only three dollars and thirty-nine cents, which, if added to the damages, would make thirty dollars and fifteen cents. The final judgment, therefore, does not correspond in amount with the judgment nisi, but the discrepancy can only be considered as a clerical mistake, and therefore amendable under our statute in this court. The final judgment only confirms the judgment nisi, and makes it unconditional, (and this the final judgment does in the case before us,) and if, in stating the amount of the recovery, it differs from the judgment nisi, it may be corrected in this court, as a mere clerical misprision, at the cost of the plaintiff in error.
The other errors are disproved by the record.
Let the final judgment be amended, and affirmed.